                        Case 1:18-cr-00759-RMB Document 64 Filed 06/26/19 Page 1 of 1
                          Case 1:18-cr-00759-RMB Document 63             Filed 06/26/19   ~DNY
                                                      LAW OFFICES                          DOCUMENT
                                           DAVID M. GARVIN, P.A.                           ELECTRONICALLY FILED
            -~

            ~
             IMI.-Aw
                                        200 SOUTH BISCAYNE BOULEVARD, SUITE 31S0
                                                   MIAMI, FLORIDA 33131
                                                  TELEPHONE (305) 371-8101
                                                                                          DOC#:
                                                                                          DATE FILED:        {J, l1-,{i      l ,q_
                                                     FAX (305) 371-8848
          David M. Garvin
Florida Bar Board Certified In Tuadon                                                            WEBSITE: davldmgarvin.com
              LLM,Tax


                                 MEMO ENDORSED
         ECF
         Honorable Richard M. Berman
         United States District Court
         Southern District of New York
         Daniel Patrick Moynihan Courthouse
         500 Pearl Street, Courtroom 17B
         New York, New York 10007
                                                             SO OR.P9JE[J ':>       '":> ft    ~ .II
          Re:        Motion for Leave to Withdraw as         QI/Jte~,M~TI• ~>faA/
                     United States vs. James Moore 18 Cr-759-RMB                     Richard M. Berman, U.S.D.J.

          Dear Judge Berman:

                 I am writing to respectfully move for leave to withdraw as counsel ofrecord for James
          Moore. Irreconcilable differences have arisen between Mr. Moore and myself that make my
          continued representation of Mr. Moore impossible. Mr. Moore has stated in a letter dated
          June 18, 2019 to the Court that he does not want me to be his lawyer and claims that I
          deliberately caused him to be wrongfully imprisoned and worked against him to ensure that
          he was found guilty. The Court has ordered me to respond to the claims contained in the
          subject letter and attachments by July I, 2019.

                  As a result of Mr. Moore's statements, we have been placed into adversarial positions.
          It is now necessary for me to defend myself from Mr. Moore's accusations.

                I have discussed this matter with Government's counsel. I have been advised that the
          United States takes no position as to this motion to withdraw.

                                                                  R~ictr/u}J"bm·
                                                                  ~I«
                                                                  David M. Garvfo
                                                                                          -~
          cc: James Moore #14532-104
              Metropolitan Correctional Center
              150 Park Row
              New York, NY 10007
